Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 13-20 have been cancelled.  These claims are drawn to the non-elected invention without traversal. (See the response filed on 4/08/21)

REASON FOR ALLOWANCE
Claims 1, 2, and 4-12 are allowed over prior art of record.
The following is an examiner’s statement of reasons for allowance: Based on the applicant’s persuasive arguments and after further consideration and/or search the prior art does not suggest or render obvious a sensor wherein the quenching resistive element is arranged over the photodiode but entirely separated from the photodiode by the buried insulator layer, as detailed in claim 1.  Claims 2, 4-12, and 21 depend from claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANETTA D ISAAC whose telephone number is (571)272-1671. The examiner can normally be reached M-F 11-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/STANETTA D ISAAC/Examiner, Art Unit 2898                                                                                                                                                                                                        February 16, 2022

/JULIO J MALDONADO/Supervisory Patent Examiner, Art Unit 2898